—In an action to recover damages for medical malpractice, etc., the defendant Joseph Maurice Ziccarelli appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated September 22, 1995, as, upon renewal, denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment. Under the circumstances of this case, the continuous treatment doctrine of CPLR 214-a is applicable (see, Pace v Caron, 232 AD2d 617). Moreover, there are questions of fact as to whether the appellant was guilty of medical malpractice in his treatment of the plaintiff Lucille Frigiano. Ritter, J. P., Altman, Krausman and Luciano, JJ., concur.